Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) currently present have been considered but are moot in view of new ground of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 15-19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. [US PGPUB 20190280163] in view of See et al. [US PGPUB 20200358163] and further in view of Sun [US PGPUB 20140317907] (hereinafter Li and See).

Regarding claim 13, Li teaches a light emitting device comprising a substrate structure (3, Para 48) and a plurality of light emitting elements (2201-2203, Para 48) disposed on the substrate structure (Fig. 10), wherein the substrate structure includes a 
wherein each of the light emitting elements has a first electrode and a second electrode, the first electrodes are all connected to the common electrode (Fig. 4, Para 48), and the second electrodes are respectively connected to the individual electrodes (Fig. 4, Para 48).
Li does not specifically disclose the rest of the limitations of claim 1.
However Li teaches that substrate 3 is multi-layered board (Para 16).
Referring to the invention of See, See teaches an exemplary structure of a substrate structure (multi-layered board 502, Fig. 5K)), wherein the substrate comprises;
a base layer (302, Para 25) having a first surface (surface closest to layer 560, Fig. 5C), a second surface (surface closest to layer 518a, Fig. 5C) opposite to the first surface (Fig. 5C), and an opening (305, Para 31, Fig. 5A) passing through the first surface and the second surface (Fig. 5A), the opening having an inner wall surface (Fig. 5A);
a chip (526, Para 49) disposed in the opening (Fig. 5B) and having an outer wall surface (Fig. 5B), wherein an annular space is defined by the outer wall surface and the inner wall surface (Fig. 5B);
a filling layer (518a/518b in the annular space) filled in the annular space (Fig. 5H);
a first upper resin layer (518b, Para 43/54) disposed on the first surface (Fig. 5H); and
a first lower resin layer (518a, Para 43) disposed on the second surface (Fig. 5H);

	Furthermore, See teaches that the annular space has a width less than 100 µm (Para 38 –thus, See teaches a width that would fall within the claimed range or fall outside the claimed range but close enough to the claimed range.
It should be noted that a prima facie case of obviousness exists based on the prior art teaching a width which does not overlap with the claimed ranges or amounts, but instead teaches ranges or amounts that are merely close (MPEP 2144.05).
Furthermore, as disclosed by See (Para 38), the width of annular space is result-effective variable which determines the amount of fill material that is needed in the invention (MPEP 2144.05).
It should be noted that it is not inventive to discover the optimum or workable ranges by routine experimentation. It would be obvious to a person having ordinary skills in the art to determine the optimum width in order to reduce fill material usage or to provide adequate encapsulation to the chip of the device.
In view of such teaching by See, it would have been obvious to a person having ordinary skills in the art to have the device of Li further comprising the teachings of See based on the rationale of using known technique/structure to improve similar devices (methods, or products) in the same way (MPEP 2143).
It is noted that the invention of See is related to RF applications (Abstract), wherein chip 526 is a RF chip (Para 49).
Referring to the invention of Sun, Sun teaches a package (Fig. 1H) comprising a substrate structure with a buried chip, the package further comprises a light emitting diode chip (10, Para 39) disposed on the substrate structure with a buried chip (Fig. 1H).
In view of such teaching by Sun, it would have been obvious to a person having ordinary skills in the art to have the modified device of Li further comprising the teachings of Sun based on the rationale of combining prior art elements according to known methods to yield predictable results (MPEP 2143) such as forming device that emits light.
In view of the combination of the prior art, a person having ordinary skills in the art will understand that the limitations of the present claim have been obviously met.

Regarding claim 15, Li teaches a light emitting device wherein the light emitting elements are all disposed on the common electrode (wherein the common electrode is 3014 as an instance disclosed in the rejection of claim 1).

Regarding claim 16, the modified device of Li, specifically in view of See teaches a substrate structure wherein a thickness of the base layer is 0 pm to 20 pm less than a height of the control chip (Fig. 5B).  

Regarding claim 17, the modified device of Li, specifically in view of See teaches a substrate structure wherein a thickness ratio of the first upper resin layer to the first lower resin layer is 1:1 (Para 46/54; wherein the layers are similar).  

Regarding claim 18, the modified device of Li, specifically in view of See teaches a substrate structure wherein a material of the base layer is different from that of the first upper resin layer and that of the first lower resin layer (Para 25/43/54).  

Regarding claim 19, the modified device of Li, specifically in view of See teaches a substrate structure wherein the filling layer is integrated with the first upper resin layer and the first lower resin layer (Para 59, Fig. 5G).  

Regarding claim 21, the modified device of Li, specifically in view of See teaches a substrate structure further comprising a first upper patterned metal layer (see annotated Fig. 9G) and a first lower patterned metal layer (see annotated Fig. 9G), the first upper patterned metal layer is disposed on the first upper resin layer, and the first lower patterned metal layer is disposed on the first lower resin layer (material 944, Para 80, Fig. 9G).

Regarding claim 22, the modified device of Li, specifically in view of See teaches a substrate structure wherein the base layer includes at least one conducting structure (see annotated Fig. 9G), and the first upper patterned metal layer and the first lower patterned metal layer are electrically connected to each other by the at least one conducting structure (see annotated Fig. 9G).  

Regarding claim 23, the modified device of Li, specifically in view of See teaches a substrate structure wherein the control chip has a plurality of electrical contacts (530, Para 84) on a surface thereof that is in proximity to the first surface, and the electrical contacts are electrically connected to the first upper patterned metal layer (see annotated Fig. 9G).  

Allowable Subject Matter
Claims 20 and 24-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.